UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED DECEMBER 31, 2010 Commission File No. 000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction of (IRS Employer ID Number) Incorporation or organization) 1326 Schofield AvenueSchofield, WI (Address of principal executive offices) (Zip Code) (715) 359-6373 (Registrant’s telephone number) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by checkmark whether registrant is a shell company. o There were 15,787,668 shares of Common Stock outstanding as of February 9, 2011. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 5. Other Information. 19 Item 6. Exhibits. 20 2 PART I – FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS PURAMED BIOSCIENCE, INC. Condensed Balance Sheets December 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Accounts Receivable Inventory Prepaid Expenses Total Current Assets Property and Equipment Computer Software Computer Hardware Equipment Accumulated Depreciation ) ) Net Property and Equipment Other Assets PuraMed Bioscience Products, net of accumulated amortization of $178,405 and $154,404, respectively Trademarks Patent Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable $ $ Accrued Wages - Officers' Accrued Expenses Short-term Debt Total Current Liabilities Long-term Liabilities Convertible Bond Payable, net Total Liabilities Stockholders' Equity (Deficit) Undesignated shares, 5,000,000 shares authorized, none issued - - Common Stock, $.001 par value, 45,000,000 shares authorized, 15,112,487 shares and 13,871,839 shares issued and outstanding, respectively Additional paid in capital Deficit accumulated ) ) Total Liabilities and Stockholders' Equity (Deficit) ) ) Total Liabilities & Stockholders' Equity $ $ See notes to unaudited condensed financial statements. 3 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Operations Three months ended Six months ended December 31, December 31, December 31, December 31, Total Net Revenues $ Cost of sales Gross profit Operating expenses Selling, general and administrative expenses Amortization and depreciation expense Marketing and advertising expense Professional fees Research and development Salaries Officers' salaries Total operating expenses Loss from operations ) Other income / (expense) Interest income - 98 1 98 Interest expense ) Total other expense ) Net loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) $ ) $ ) Average number ofcommon shares outstanding basic and diluted See notes to unaudited condensed financial statements. 4 PURAMED BIOSCIENCE, INC. Unaudited Condensed Statements of Cash Flows Six months ended December 31, December 31, Cash flows from operating activities Net loss $ ) $ ) Changes on non cash working capital items: Stock issued for services Depreciation Amortization Accretion on discount on convertible bond Beneficial conversion feature - Changes in operating assets and liabilities: Accounts receivable ) ) Payroll tax receivable - ) Inventory ) Prepaid expenses ) ) Accounts payable Accrued wages - officers ) Accrued expenses ) ) Net cash used for operating activities ) ) Cash flows from investing activities Patent acquisition costs ) ) Purchase of property and equipment - ) Trademark acquisition costs ) ) Net cash used for investing activities ) ) Cash Flows from financing activities Convertible bond proceeds Proceeds from sale of stock Stock warrants issued with sale of common stock - Net cash provided by financing activities Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of noncash investing and financing activities and other cash flow information: Beneficial conversion feature on convertible debt $
